 

aE RS aa SAAS af eS

 

 

Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 1 of 11

Pro Se“4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

soln Kiyo Tas
UNITED STATES DISTRICT COURT FILE
for the SouTheaSTery SEP 11 2020

District of Texas David Bradley, Clark of Cou

cf cons
Cit f Division

caseNo.  (Z/SSS(/ [6/SSEL

Cha rhe S M Eg (to be filled in by the Clerk's Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~y-

ie B. Howacel

Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee ee eee ee ee ee ee ee ee ee ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

 

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

 

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

 

 

 

 

Page lof 11
Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 2 of 11

: s
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

dL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Che C le 5 Mela

All other names by which

you have been known: Cl cles LASlon

 

ID Number (S434 s. | _ oe - ce

Current Institution Heent go Zot UM TA Ie a oe ;

Address 1200. Baker. ohne 2
Hous TON Te. Ras. To Oe.

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

Defendant No. 1 |
Name Ed fou zaleZ . ,
Job or Title (if known) Head Sh cit rn FE ot Haccte. Gut Jat {_ Ll -
Shield Number - Vr .
Employer Harri S$ oun, Shep FE off), c g _

Address Ie oO. Erker reel.
Cus/ON = Texas _ 772002..

City Zip Code

[LJadividual capacity [U Official capacity

' Defendant No. 2

Name He. Lax Man guyders_, So
Job or Title (known) D-) recto. Cc. ANd H. edo: -~ VA. {. _ |
Shield Number . Nf ,
Employer tla ccs cf. WT edie | Slate.
Address I200 Baker Toe

Hus B/ Texas TIG0Z

Citv State Zip Code

LLlindividual capacity [{| Offictal capacity

 

Page 2 of I

 

 

 

 
Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 3 of 11

'
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Defendant No. 3

vo RH, Lu

Job or Title (if known) S we (So Cr of of Med val aud Ecierlee

Shield Number

Employer 206. [ecker sic ae] Hatrts Gault Medial SUPE

: Address Havn's & 2 aT Te 1 (200 Bake. rel
heustoW. Texas. T1002.

State Zip Code

CE ndivdal capacity [UL6fficial capacity

Defendant No. 4 | d
Name o ry. &. Hous ACG.

Job or Title (if known) - Cr Ee (2lr re Y
Shield Number “

 

 

Employer taccis. Coun | Tal medical € afF
Address 12 0d [gaker eircet ‘
us To” Texas © 17 082_

; Zip Code
[a] Individual capacity [{] Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[-] Federal officials (a Bivens claim)

[UW -State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

. C og __ | a _
Z SM beww. . ce pr J vol pf mel 2 / Treat buen “hich Yi /4 Je ey Sight

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of [1

 
Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 4 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Kf oF, eld. bg Lr B towed haus | ‘yee Ws aches. aga. en. B-LRCC.
CONAUITKS Gotha ON gare algo < Type ft Fiabe aan tn 6B Tee Keer Forh
Hl. vaaattite i Us

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
(Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Mood

Convicted and sentenced federal prisoner

C] Other (explain)

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

 

} A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

Lik

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

iZ 0 Bufo tarts wie Jay | ed! low i2b 1G, The ST: Toldurve Tal we Th Me
Tes cl SE wel eal Oe Gpe Bee elle Ea MT

0 ror H2pay; lig M4 Bibce LWA, Te C being CX IH of Rar de Alosan
NM §- -2)- LE “pe ShE IS 7 felligge * m2 ry See [4 Tis Mg Yr Te Te 2 Bikes dof tl le

or, B, He w-20el Told me The AL. ; GME) &e i fe

a? ? sgh her thE h ie Pape ieieti Athen Terreter tid AE

 

é
 

 

 

Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 5 of 11

y
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

fay Tm ae Ou
ie apPen bok Be SAAS sf het he Couid eel ce anThire Trea line
M o did what?

LHe bd ipler Pb foe 7. al To Ge pig | er ayes Mee We Ne seer eurstie
D ti Pal Lae,

facts underlying your claim(s)? (For example: What pappeneg 0 yo ?
Was an ryone else involved? Who elses saw what eager, B Have b me lod vel eH ca AD
Stnze 2 Ve bee Hece by Fe. HG axa rs, Be B Howler a Head $ endl Fden2elez
Aech AN Sit op dM Zs” 7

”) Th
ra gape c RHE |Z Have wroie awn oe eal gh os FoI was ae ee

(27 The Medical FF meus
Feat eo Badan Ken buted 5 devied the eulg Thiva TheT Should be

6S lan Typ These Te s OF This Corona VIFUS 15 2 human Life bal
ps ese Sah mcubers Sap Wey dus] TleT everg grt Th Hep noe
Jas Tet Theme de ave dee We thie a Oe which 46 verh uncawvSuTiosa (

The wpoug This Marr's uw, bediea) Sebi Shing TS Me.

V. Injuries

If you sustained injuries related to the events alleged above, describe your ir injuries and We geT. The Iowk 9,

freatmer at if any, you equired and did or did pot receive. Ty ye enh yo. 72
fay. ye ul kee ager ere 25 hanes <M. T1| Be

CUZ SINR TL Wad erect in it
an Behe 18, awd z was denied aug me Gal Trea wet ari Hs © Aud < ;
This Fe dera/ law Tow haerl 5 counTa Jail m me deal 54 ean This . Alloa a zat oniilg

wo OSS 4 C3¢ Hepalills 5 medicwe Th als Wwidly covsde The sParde
reste ope 7 TH f ava ATher, Heallh couephicaltons Pool fe de trem liv ada Cx
Oo

4g
Ushs iB, he The Tce | eis & | Med (dal <a re. 74 Weed es “Lid ip Sead Thebe Violating Sih

4S he eg TOs 349 fot Me fren Te vi Curl, A decease) This +8 seit bate bese alt Bm

Mig P inva Bg ra Prowl Feceekt few dou" Five x one Rights To medic had +} Vd Ae

MA SY AT TS Kap foun cage © CU pe zivce The ful F raters eteted UE § ee <T

en ane eG ee PS Zee PST AM PIES NEY colette d TE, lo

Bier ts

“Syie tad? ca ORES het bo ZEL lve Lau. ching woteacy Bawegey Faye Hla LF

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. rat See: Kid IN Relied Thal be wl ape The Head &4-
facets Cour ‘cal GUE Sep ies Laman FAH S, Awd fd Gen2atlet, To Have me RMT The off s (de
Medicalurkere This Brug Teatmest 19 being Aw 15 Ropl aad cups Hepali Nees soon Poss (e
Be fondled’ 7 The Nake Mad a m™ Uable for the faveses Ke Ais se,
é

Za seeking Frau /
ffepalttrs < Hes G sated Ts Wty lieoy Th, This ST sek Hor ict aks gui Medical Teal vost are A
For inw The Held w Kile = Ve. Lee ia havriis Coucrg va The Rel ie jhere ts ~ cure. Tr

Hepalitisc Bw harets caauity WUNoT Rovide LT go Foe reeks hes each,

fac 100,000, 1N Leth of Tete capac] For flare 90% thaT Mg Liber 7S
AT “rg ih This cononaiiras Kt iifoo, of MiMENS oP RoPle L Ayn

Suffer
Huw A be ing Ly Ae Thi a Lal. Hotloyer goed (Meas dl il éapacita lee

And This Type Of Re ceiving Kivow “Fealwwew] when Treg Have. acu thers MY
question “Tp” The Gourl 15 wha 19 9019 To Fal Ikis Medical Slab Are (

Rea fle des keep Vat” Recel yi xg Me djca | Keahuewl are will TOS
SEAL OF Harri > Out Medical dusT kee ~ kTive_heoble die of
Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 6 of 11

Pro Se14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Vii. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

 

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes
: LI No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Hees CounTS. Jai] 1200 baker Shel tou Slow TX yw ae,

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

(Neves
[-] No

[-] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[J Yes |
OG

[-] Do not know

 

 

If yes, which claim(s)?

Page 6 of {1

 
Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 7 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Ves
[-] No

 

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes

Ko

E. If you did file a grievance:

 

1. Where did you file the grievance?

i200 Erker Hacris CounTy Vail Housley Texas 172002.

2. What did you claim in your grievance?

Thal x weed The WreabueyT For Hep Tic,
3. _ What was the result, if any? ad fer Havivebbo 4 wok M1 B-Wow They ‘Pp (>

Le ify _ r N -21-— ; t é
| vs | p wa Ot dee ‘s i Awd é 5 - iM i 7 lee e Fil e A

i t “a Oo we UW (VE - ‘

b ve Petes . men ? » d te vt 4 wedical Sup et Y1S0 t~ RH: ig L uh!

VV. iL Supe ay
Grlevanee yd Ce dura ON (0-2- 1%, z Reet TB unded Bul 21's All OR hugs MVM dT oN
That £ at PGS LGepanitis chal edie al Recacdso Laiy sT/ll ZN

The kx hecauc® az all OVEC WH

Great fear 60. a Life with This Medjtel Sl&fFR

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

The Sarre Super Vibot Gave me The Erle vaWee Reces pl
gz appecled The Ertevawoe OM II-I- 1 Ay 2a pf

SRNR RII A RGB LTS Bit Se Ee Pk oe SEES Oe a EI ON EMR TEN

OM 72822,7 Ree/red From Supervisor Rett] a F/ chen, Receipy~
SlTivg ow 2T uu foutded aga

Page 7 of 11
 

 

 

 

 

Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

MIR

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Wt

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies. ai The b-cle OE [(i-i Ff,

Lalo kReBived a Grievance Kec Fon eter aay stair

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VI. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[] Yes

xe

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

MA Re

Page 8 of 11

 
 

 

 

 

 

 

 

a.

Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 9 of 11

¢
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[_] Yes
[-] No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintifi(s) | Ky Jd — re

Defendant(s)

2. Court (if federal court, name the district; if state fe name the county and State)

MV [
3. Docket or index number
- V tc

4, Name of Judge assigned to your case 7
5. Approximate date of filing lawsuit

ALAR

6. Is the case still pending?

[_] Yes
[] No

If no, give the approximate date of disposition. Nf [4O-

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment?

Page 9 of El
 

Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[] Yes
[] No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

I.

Parties to the previous lawsuit

PlaintiM(s) | NYS Ao

Defendant(s)

Court (if federal court, name the district; if state court, name the county and State)

Mite
Docket or index number
| Me Ar

Name of Judge assigned to your case

Approximate date of filing lawsuit / |

Is the case still pending?
[_] Yes
[_]No

If no, give the approximate date of disposition WIE

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

MIE

Page 10 0f 1

 
 

 

 

 

 

 

Case 4:20-cv-03186 Document 1 Filed on 09/11/20 in TXSD Page 11 of 11

°
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

ix.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule [1.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. ] understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: &G — S [- Cc. OO

Signature of Plaintiff Ligne oy 4 VYECAAD
Printed Name of Plaintiff Cha Irs (a A
Prison Identification # FEO Lf s4 su _
Prison Address t rl o (hen thecie Cutt Te dal (
teusTEeW cas T1700 2

City State Zip Code

 

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

“City  ——”~—<“‘its. Stcte———s*~<Cs*é‘Cip Codes
Telephone Number
E-mail Address

Page tt of Tt
